Citation Nr: 1741641	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  15-23 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for stomach ulcers. 

2. Entitlement to service connection for hepatitis C. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Price, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from January 1973 to February 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran was afforded a hearing in August 2017 before the undersigned Veterans Law Judge.  A transcript has been associated with the claims file. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

During the August 2017 Board hearing, the Veteran indicated that he wished to withdraw his service connection claims for hepatitis C and stomach ulcers. 


CONCLUSION OF LAW

The criteria for withdrawal of an appeal on the issues of entitlement to service connection for stomach ulcers and hepatitis C are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2016).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2016). 

During the August 2017 videoconference hearing, the Veteran indicated that he wished to withdraw his service connection claims.  The withdrawal is documented in the hearing transcript, which has been associated with the claims file.  Hence, there remains no allegation of error of fact or law for appellate consideration in regard to these claims.  

Accordingly, the Board does not have jurisdiction to review the appeal of entitlement to service connection for stomach ulcers and hepatitis C. 


ORDER

The claim of entitlement to service connection for stomach ulcers is dismissed. 

The claim of entitlement to service connection for hepatitis C is dismissed. 



____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


